Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 03/10/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden to search and examine the entire application.  This is not found persuasive because one or more of the following apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(b). 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 02/20/2020.  These drawings are approved.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2020, 04/23/2020,05/04/2020,08/07/2020,04/08/2021,10/23/2021 and 11/25/2021 are mostly in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except for the following documents.  
The following references fail to comply with 37 CFR 1.98(a)(3)(i) because they does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The following references have not been considered.
The Korean office actions filed 04/23/2020.
EP 1559692 filed 08/07/2020 which the abstract is in French and the Korean office action.
JP 54-153819  filed 04/08/2021drawn to a transmission/reception switching circuit.
JP 55-75740 filed 10/23/2021 the supplied abstract does not correspond to the JP document.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with 
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Faust (4,084,975)
Faust teaches an enamel composition including a first frit and 10-45 wt% of a second frit (column 4, lines 60-65). Claim 1 fails to set forth a composition distinguishing from the secondary frit compositions set forth in examples 1-9. 
With respect to claim 5, cobalt oxide is included in the primary frit (column 10, example 19). Furthermore claim 5 allows for zero % of the listed compounds.
The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 

Claim(s) 1 and 5 are is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimoda et al (8,815,347).
Shimoda et al teach an enamel composition including 2 glass frits where a medium glass frit is added to a high temperature glass frit in an amount of 7.7 parts to 100 parts (Table 2). Claim 1 fails to set forth a composition distinguishing from the medium temperature frit compositions set forth in examples 1-9 as well as the catalytic activity is not claimed. 
With respect to claim 5, allows for zero % of the listed compounds.
The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 

Allowable Subject Matter
Claim 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to teach or fairly suggest the enamel composition of claim 1 where the catalytic frit has the compositions set forth in claims 2-4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Espargilliere et al (20050014625) is cited for teaching an enamel composition including a mixture of two frits where they are in proportions of 50 to 50 (see examples).
Kawamura et al (20030162646; 6,881,690) is cited for teaching an enamel composition having two frits however the proportions of the frits are outside the claimed range, see Table 3.

	Baldwin  (6,511,931) is cited for teaching an enamel composition including multiple frits.
Schriener et al (6,350,495) is cited for teaching an enamel composition including two frits, see Table 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
03/29/2022